UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No.1 (Mark One) þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended November 30, 2010 . o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number: 000-52784 ABAKAN INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0507522 (I.R.S. Employer Identification No.) 2665 S. Bayshore Drive, Suite 450, Miami, Florida 33133 (Address of principal executive offices) (Zip Code) (786) 206-5368 (Registrants telephone number, including area code) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant : (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( §232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company as defined by Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes þ No o Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. The number of shares outstanding of the issuers common stock, $0.0001 par value (the only class of voting stock), at January 19, 2011, was 58,175,000. 1 TABLE OF CONTENTS PART I  FINANCIAL INFORMATION Item 1. Financial Statement s 3 Condensed Balance Sheets for the period ended November 30, 2010 (Unaudited) and May 31, 2010 4 Unaudited Condensed Statements of Operations for the three and six months ended November 30, 2010 and 2009, and cumulative amounts from development stage activities (June 27, 2006 (Inception) through November 30, 2010) 5 Unaudited Condensed Statements of Cash Flows for the six months ended November 30, 2010 and 2009, and cumulative amounts from development stage activities (June 27, 2006 (inception) through November 30, 2010) 6 Condensed Notes to Financial Statements (Unaudited ) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation s 20 Item 3. Quantitative and Qualitative Disclosures about Market Ris k 29 Item 4. Controls and Procedure s 29 PART II  OTHER INFORMATION Item 1. Legal Proceeding s 29 Item 1A. Risk Factor s 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceed s 34 Item 3. Defaults upon Senior Securitie s 34 Item 4. (Removed and Reserved ) 35 Item 5. Other Informatio n 35 Item 6. Exhibit s 35 Signature s 36 Index to Exhibit s 37 2 As used herein, the terms  Company ,  we ,  our , and  us  refer to Abakan Inc. (formerly Waste to Energy Group Inc.), a Nevada corporation, unless otherwise indicated. EXPLANATORY NOTE The Companys Form 10-Q filed on January 19, 2011 (the Original Filing) has been amended hereby in its entirety on Form 10-Q/A (this Amendment) to: (i) add specification and detail regarding transactions with the Companys subsidiaries and the description of their businesses; (ii) clarify the Companys disclosure in the Managements Discussion and Analysis section; (iii) remove any promotional material from the filing; (iv) provide clarification in the Forward-Looking Statements; (v) rectify the Controls and Procedures section; and (vi) provide detail in the Legal Proceedings and in the Recent Sales of Unregistered Securities sections. Unless indicated otherwise, the disclosures in this Amendment continue to describe conditions as of the date of the Original Filing, and the disclosures contained herein have not been updated to reflect events, results or developments that have occurred after the Original Filing, or to modify or update those disclosures affected by subsequent events. Among other things, forward-looking statements made in the Original Filing have not been revised to reflect events, results or developments that have occurred or facts that have become known to us after the date of the Original Filing, and such forward-looking statements should be read in their historical context. This Amendment should be read in conjunction with the Companys filings made with the Securities and Exchange Commission ( Commission ) subsequent to the Original Filing, including any amendments to those filings. PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS In the opinion of management, the accompanying financial statements included in this Form 10-Q/A reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. 3 ABAKAN INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED BALANCE SHEETS November 30, May 31, (unaudited) ASSETS Current Assets Cash and cash equivalents $ 10,046 $ 40,564 Note receivable - related party (Note 10) 4,500 8,500 Prepaid expenses (Note 5) 24,761 25,151 Prepaid expenses - related party (Note 6) 11,172 14,153 Total Current Assets 50,478 88,368 Non-Current Assets Computer equipment, net (Note 4) 2,531 2,526 Website, net (Note 4) 1,750 3,500 Investment deposit on Powdermet investment (Note 7) 500,000 - Investment deposit on MesoCoat investment (Note 7) 1,100,000 - Investment in Minority Interest - MesoCoat (Note 7) 906,335 1,208,365 2,510,616 1,214,391 Total Assets $ 2,561,094 $ 1,302,759 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accruals $ 97,431 $ 72,899 Accounts payable - related parties 155,301 72,071 Loans Payable (Note 8) 130,925 70,156 Accrued interest - loans payable (Note 8) 22,432 11,380 Accrued Liabilities 211,282 67,261 Total Current Liabilities 617,370 293,767 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (Note 9) Preferred Stock, $0.0001 par value, 50,000,000 shares authorized, none issued and outstanding - - Common stock, par value $0.0001, 2,500,000,000 shares authorized, 58,085,000 issued and outstanding - November 30, 2010, 55,115,000 issued and outstanding - May 31, 2010 5,793 5,511 Paid in capital 5,584,691 3,018,313 Subscription receivable (1,750) (1,750) Subscription payable 3,000 - Contributed Capital 5,050 5,050 Accumulated deficit during the development stage Total Stockholders' Equity 1,943,724 1,008,992 Total Liabilities and Stockholders' Equity $ 2,561,094 $ 1,302,759 See accompanying notes to financial statements. 4 ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED CONDENSED STATEMENTS OF OPERATIONS Cumulative amounts from development For the three months ended For the six months ended stage activities June 27, 2006 November 30, November 30, Inception) to November 30, 2010 REVENUES $ - $ - $ - $ - $ 1,596 EXPENSES General and administrative General and Administrative 69,296 6,696 98,754 7,512 205,158 Professional Fees 33,513 30,853 92,404 37,412 242,958 Professional Fees - Related party 15,000 7,500 30,000 15,000 75,000 Consulting 195,358 7,000 300,403 7,000 542,373 Consulting - Related party 102,000 30,000 218,600 60,000 758,100 Payroll and benefits expense 19,464 - 44,021 - 110,282 Depreciation 1,386 2,455 2,764 4,910 26,200 Impairment of Asset - 180,000 Stock Expense on note Conversion 37,333 - 37,333 - 179,703 Stock options Expense 229,704 - 398,728 - 712,041 Total expenses 703,053 84,504 Loss from operations (703,053) (84,504) Interest Expense Interest - Loans 8,011 3,142 12,017 6,062 28,645 Interest - Related Party - 978 - 2,038 4,631 Liquidated damages 100,000 - 100,000 100,000 Total interest expense 108,011 4,120 112,017 8,100 133,276 Interest Income 1,264 - 2,125 - 4,129 Equity in MesoCoat loss (180,016) - - (493,696) Loss before provision for income taxes (989,816) (88,624) Provision for income taxes - NET LOSS NET LOSS PER SHARE  BASIC $ (0.02) * $ (0.03) * NET LOSS PER SHARE  DILUTED $ (0.02) * $ (0.03) * WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING- BASIC WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING- DILUTED * less than $(.01) per share See accompanying notes to financial statements. 5 ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS Cumulative amounts from development stage For the six months ended activities June 27, 2006 (Inception) to November 30, November 30, CASH FLOWS FROM DEVELOPMENT STAGE ACTIVITIES Net (loss) from development stage activities $ (1,634,929) $ (139,935) $ (3,653,061) Adjustments to reconcile net loss to net cash provided (used) by development stage activities: Depreciation 2,764 4,911 26,200 Stock options expense 398,728 - 712,041 Stock expense from note conversion 37,333 - 179,703 Stock issued for services 60,600 - 250,600 Equity in investee loss 302,031 - 493,696 Changes in operating assets and liabilities: Accounts receivable - related party 4,000 - (4,500) Prepaid expenses 3,371 - (35,933) Accounts payable and accrued liabilities 168,552 4,916 379,921 Accounts payable - related parties 83,229 26,377 148,100 Accrued interest - related party - 2,038 2,664 Accrued interest - loans payable 11,053 5,906 29,649 Waste to Energy Group LLC - - 180,000 Total adjustments 1,071,660 44,148 2,362,140 NET CASH USED BY DEVELOPMENT STAGE ACTIVITIES (563,269) (95,787) (1,290,921) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of computer equipment and website (1,018) - (30,480) MesoCoat Inc- minority interest (1,100,000) - (2,500,030) Powdermet Inc- minority interest (500,000) - (500,000) Waste to Energy Group LLC - - (180,000) NET CASH PROVIDED USED BY INVESTING ACTIVITIES (1,601,018) - (3,210,510) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock 1,673,000 - 3,851,142 Loans payable 460,769 100,155 606,802 Loans payable - related party - - 48,483 Contributed capital - - 5,050 NET CASH PROVIDED BY FINANCING ACTIVITIES 2,133,769 100,155 4,511,477 NET INCREASE IN CASH AND CASH EQUIVALENTS (30,518) 4,368 10,046 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 40,564 15 - CASH AND CASH EQUIVALENTS, END OF PERIOD $ 10,046 $ 4,383 $ 10,046 Supplemental Disclosures: Cash paid for income taxes $ - $ - $ - Cash paid for interest $ 964 $ - $ - Supplemental Non-cash Disclosures: Notes and accounts payable converted to stock Accounts payable - related party $ - $ - $ (64,010) Loans payable (400,000) - (425,000) Notes payable - related party - - (99,515) Accrued interest - related party - - (9,724) Common stock 400,000 - 600,000 Subscription receivable - - (1,750) $ - $ - $ - See accompanying notes to financial statements. 6 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the six months ended November 30, 2010 and 2009 NOTE 1  BUSINESS Abakan Inc. (the Company, we, us, our, ABKI) was incorporated in the state of Nevada on June 27, 2006, and is in the development stage as defined under FASB ASC 915-10, "Development Stage Entities." Abakan Inc., a wholly-owned subsidiary of Waste to Energy Group Inc., was incorporated in the state of Nevada on November 6, 2009. Abakan Inc. and Waste to Energy Group Inc. entered into an Agreement and Plan of Merger on November 6, 2009. The board of directors of Abakan Inc. and Waste to Energy Group Inc. deemed it advisable and in the best interest of their respective companies and shareholders that Abakan Inc. be merged with and into Waste to Energy Group Inc. with Waste to Energy Group Inc. remaining as the surviving corporation under the name Abakan Inc. Waste to Energy Group Inc., a wholly-owned subsidiary of Your Digital Memories Inc., was incorporated in the state of Nevada on August 13, 2008. Waste to Energy Group Inc. and Your Digital Memories Inc. entered into an Agreement and Plan of Merger on August 14, 2008. The board of directors of Waste to Energy Group Inc. and Your Digital Memories Inc. deemed it advisable and in the best interest of their respective companies and shareholders that Waste to Energy be merged with and into Your Digital Memories Inc. with Your Digital Memories Inc. remaining as the surviving corporation under the name Waste to Energy Group Inc. In the Companys current business plan we are investing in early stage companies. Since those firms are typically pre- commercialization, it is anticipated that each firm we decide to invest in will need successive rounds of funding to fund their research & development and their sales and marketing efforts. Our acquisition strategy is to make sure we negotiate upfront future ownership based on a series of value creating steps whereby Abakan has the right to continue or discontinue investing based on an investee meeting those milestone steps. This allows management to forecast potential financing needs of a firm in stages to plan for our present and future fundraising efforts. It also gives Abakan the right to hedge its investing if it feels a company is not performing up to the goals that were anticipated during the negotiating process. By doing this, each investee company is expected to reach certain operating milestones prior to receiving the next round of fundraising or us exercising our next round of acquisition. 7 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the six months ended November 30, 2010 and 2009 NOTE 2  SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation In the opinion of management, the accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Companys financial position as of November 30, 2010, and the results of its operations and cash flows for the three and six months ended November 30, 2010, have been made. Operating results for the six months ended November 30, 2010 are not necessarily indicative of the results that may be expected for the year ended May 31, 2011. These consolidated financial statements should be read in conjunction with the financial statements and notes for the year ended May 31, 2010, thereto contained in the Companys Form 10-K. Development Stage Enterprise At November 30, 2010, the Companys business operations had not fully developed and the Company is highly dependent upon funding and therefore is considered a development stage enterprise. Reclassifications Certain amounts in the period ended November 30, 2009 financial statements have been reclassified to conform to the current period ended November 30, 2010 presentation. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates and assumptions. NOTE 3  GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has net losses for the period of inception to the period ended November 30, 2010, of $3,653,061, and a working capital deficit of $566,892. These conditions raise substantial doubt about the Companys ability to continue as a going concern. The Companys continuation as a going concern is dependent on its ability to meet its obligations, to obtain additional financing as may be required an ultimately to attain profitability. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. 8 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the six months ended November 30, 2010 and 2009 NOTE 4 - PROPERTY AND EQUIPMENT Property and equipment consisted of the following: November 30, 2010 November 30, 2009 Cost Accumulated Amortization Net Book Value Net Book Value Computer Equipment $ 9,480 $ 6,949 $ 2,531 $ 3,936 Website $ 1,750 Total $ 4,281 Depreciation and amortization expense was $2,764 and $4,910 for the six months ended November 30, 2010 and 2009, respectively. On May 8, 2010, we purchased a computer for $916, also on November 15, 2010 we purchased a printer for $102, and these will be depreciated according to our depreciation policy. NOTE 5  PREPAID EXPENSES Prepaid expenses consisted of the following at November 30, 2010: Name Description Amount Haynes and Boone, LLP Prepayment retainer for legal fees $ 20,000 Steinback and Associates Prepayment on accounting services 753 Peter Lange Prepayment on consulting services 2,000 Fraga, Bekierman, Pacheco, Neto, Avogado Prepayment retainer for legal fees 1,600 W. L. McDonald Law Corp. Prepayment retainer for legal fees 408 Total $ 24,761 NOTE 6  PREPAID EXPENSES  RELATED PARTY Prepaid expenses consisted of the following at November 30, 2010: Name Description Prosper Financial Advance payment for expenses $ 5,792 Robert Miller Advance payment for expenses 5,200 Total 11,172 9 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the six months ended November 30, 2010 and 2009 NOTE 7 - INVESTMENT IN NON-CONTROLLING INTEREST MesoCoat, Inc. MesoCoat, Inc. (MesoCoat) is an Ohio based nanotechnology materials science business in which the Company holds a thirty four percent (34%) equity interest with the option to acquire up to a seventy five percent (75%) interest. On October 25, 2010 and November 3, 2010, we advanced to with MesoCoat, Inc. $600,000 and $500,000, respectively, to represent deposits on our next stage of investment in their company. We have analyzed our investment in accordance of Investments  Equity Method and Joint Ventures (ASC 323), and concluded that our 34% minority interest investment does give us significant influence over MesoCoats business actions, board of directors, or its management, and therefore we will account for our investment using the Equity Method. An audit of MesoCoat, by a PCAOB registered auditor for the years ended May 31, 2010 and 2009 has been substantially completed. We have analyzed our investment in accordance to ASC323 and have determined that no impairment of our investment is necessary at this time; because we believe our intention to exercise our future options to increase our investment represent level 2 indicators of fair value of our existing investment. The table below reconciles our investment amount and equity method amounts to the amount on the accompanying balance sheet. December 10, 2009, initial investment $ 1,400,030 Equity in loss for year ended May 31, 2010 (191,665) Investment balance, May 31, 2010 $ 1,208,365 Equity in loss for period ended November 30, 2010 (302,031) Investment balance, November 30, 2010 $ 906,335 Below is a table with summary financial results of operations and financial position of MesoCoat: MesoCoat Inc. UNAUDITED For the six months ended November 30, 2011 For the year ended May 31, 2010 Equity Percentage 34% 34% Condensed income statement information: Total revenues $ 613,309 $ 607,956 Total cost of revenues 939,063 677,008 Gross margin (325,753) (69,052) Total expenses 562,572 520,304 Net loss $ (888,325) $ (589,356) Company's equity in net loss $ (302,031) $ (191,665)* Condensed balance sheet information: Total current assets $ 1,125,882 $ 977,867 Total non-current assets 658,879 382,080 Total assets $ 1,784,761 $ 1,359,947 Total current liabilities $ 367,544 $ 404,351 Total non-current liabilities 339,323 87,979 Total equity 1,077,894 867,617 Total liabilities and equity $ 1,784,761 $ 1,359,947 *Prorata share of loss for the period of December 10, 2009 through May 31, 2010 10 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the six months ended November 30, 2010 and 2009 NOTE 7 - INVESTMENT IN NON-CONTROLLING INTEREST  continued Please see below for a discussion on how the planned purchase of ownership in Powdermet, Inc. (Powdermet) affects our investment in MesoCoat. Powdermet, Inc. The Company entered into a stock purchase agreement on June 28, 2010, as amended on September 7, 2010, with Kennametal Inc. (Kennametal) to purchase from Kennametal five hundred and ninety six thousand eight hundred and thirteen ( 596,813) shares being a forty one percent (41%) interest in Powdermet in exchange for one million five hundred thousand dollars ($1,500,000). The terms and conditions of the stock purchase agreement required the Company to pay an initial payment of five hundred thousand dollars ($500,000) to Kennametal on September 7, 2010, and the remainder on or before September 30, 2010. The stock purchase agreement contains additional terms related to monthly liquidated damages in the amount of fifty thousand ($50,000) per month, starting October 1, 2010. The transaction required that we close no later than December 31, 2010. We made the initial payment of $500,000 on September 7, 2010 but did not made a payment on the balance as agreed; accordingly we recorded liquidating damages of $50,000 per month beginning October 1, 2010, for a total of $100,000 as of the period ended November 30, 2010. Powdermet is the parent company of MesoCoat . Andy Sherman serves as the chief executive officer of each of Powdermet and MesoCoat in addition to his duties as a member of the Companys board of directors. 11 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the six months ended November 30, 2010 and 2009 NOTE 8  NOTES PAYABLE As of November 30, 2010 and 2009, the loans payable balance consisted of: November 30, Description Uncollateralized demand note to an unrelated entity bearing no interest $ - $ 11,250 Uncollateralized demand note to an unrelated entity bearing no interest - 35,000 Uncollateralized demand note to an unrelated entity bearing no interest - Uncollateralized demand note to an unrelated entity bearing 8% interest per annum Uncollateralized demand note to an unrelated entity bearing 8% interest per annum - 50,000 Uncollateralized demand note to an unrelated entity bearing 8% interest per annum - 50,000 Uncollateralized demand note to an unrelated entity bearing 8% interest per annum 60,769 - Uncollateralized demand note to an unrelated entity bearing 8% interest per annum - 10,000 Uncollateralized demand note to an unrelated entity bearing no interest - 19,975 $ 130,925 $ 245,825 We also owed $22,432 and $13,571 in accrued interest for the above notes as of November 30, 2010 and 2009, respectively. In the period ended November 30, 2010, we paid $964 interest on a previously paid loan payable, and converted $400,000 of loans payable into common stock as part of the private placements discussed in Note 9. As a result of this note conversion we incurred a stock expense on note conversion of $37,333. 12 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the six months ended November 30, 2010 and 2009 NOTE 9  STOCKHOLDERS' EQUITY Common Shares  Authorized The Company has 2,500,000,000 common shares authorized at a par value of $0.0001 per share and 50,000,000 shares of preferred stock, par value $0.0001 per share. All common stock shares have equal voting rights, are non-assessable and have one vote per share. Voting rights are not cumulative and, therefore, the holders of more than 50% of the common stock could, if they choose to do so, elect all the directors of the Company. Common Stock Issuances For the six months ended November 30, 2010, we issued the following shares: Private placements On October 21, 2010, we completed a private placement for 1,100,000 shares of common stock for $825,000 at $0.75 a share paid $425,000 in cash and $400,000 on conversion of debt owed to the Company. On the debt conversion we also incurred a stock expense on note conversion of $37,333, which is reflected in our operations statement. On October 22, 2010, we completed a private placement for 1,660,000 shares of common stock for cash of $1,245,000. Share based compensation On November 16, 2010, we issued 60,000 shares of our common stock for services performed valued at $60,600. Warrants Granted A summary of the common stock warrants outstanding as of the period ended November 30, 2010 is presented below: Number of Warrants Balance at June 1, 2010 Granted - Exercised - Forfeited or Expired - Balance at November 30, 2010 Exercisable at November 30, 2010 13 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the six months ended November 30, 2010 and 2009 NOTE 10  RELATED PARTY TRANSACTIONS As of November 30, 2010 and 2009, we had balances totaling $155,301 and $97,587 outstanding in accounts payable - related party respectively. In addition to related party transactions mentioned elsewhere, we have the below agreements and transactions: Consulting Agreements a) On June 1, 2010, we entered into a consulting agreement with a company controlled by the spouse of our chief executive officer. The terms of the consulting agreement are $2,500 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and rental of office space $1,200, and will be in effect until June 1, 2011. For the period ended November 30, 2010 and 2009, we expensed $15,000 and $30,000, respectively, in connection with this contract and their previous contract and are included in consulting fees  related parties. As of November 30, 2010 and 2009, we owed $-0- and $-0-, respectively. b) On August 20, 2010, we entered into a consulting agreement commencing August 1, 2010 with a related individual to perform duties as our chief financial officer. The terms of the consulting agreement are $8,000 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and will be in effect until July 31, 2012. The consultant was also granted 200,000 stock options with an exercise price of $0.65 per share; they will vest equally over 3 years (see Note 11). For the period ended November 30, 2010 and 2009, we expensed $32,000 and $-0-, respectively, in connection with this contract and are included in consulting fees  related parties. As of November 30, 2010 and 2009, we owed $7,900 and $24,746, respectively, and these amounts are included in accounts payable - related party. Notes receivable a) On March 1, 2010 a loan of $25,000 paying 10% interest per annum payable by February 26, 2011 was provided to a company owned by a related party. Interest is payable quarterly or as mutually agreed on. Accordingly we have recorded interest income of $431 on this note. Additionally on April 21, 2010 a loan of $25,000 paying 10% interest per annum payable by April 16, 2011 was provided to a second company owned by the same related party. Interest is payable quarterly or as mutually agreed on. Accordingly we have recorded interest income of $461 on this note. These amounts owed to us may be assigned to a related party of these two unrelated parties, and applied to their accounts payable once a final agreement is made. Accordingly, we have reflected these notes as a contra-payable to offset the payable balance due to the same individual. b) On April 29, 2010, we entered in to a non-collaterized note receivable with a related company with some common ownership on an interest free basis, payable on demand. During the period ended November 30, 2010, we repaid $4,000 on this note and have a balance remaining of $4,500. 14 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the six months ended November 30, 2010 and 2009 NOTE 11  EARNINGS-PER-SHARE CALCULATION Basic earnings per common share for the periods ended November 30, 2010 and 2009, are calculated by dividing net income by weighted-average common shares outstanding during the period. Diluted earnings per common share for the periods ended November 30, 2010 and 2009, are calculated by dividing net income by weighted-average common shares outstanding during the period plus dilutive potential common shares, which are determined as follows: For the three months ended November 30, 2010 For the six months ended November 30, 2010 Net earnings from operations $ (989,816) $ (1,634,929) Weighted-average common shares 56,371,044 55,739,590 Effect of dilutive securities: Warrants 2,300,000 2,300,000 Options to purchase common stock Dilutive potential common shares Net earnings per share from operations: Basic $ (0.02) $ (0.03) Diluted $ (0.02) $ (0.03) For the three months ended November 30, 2009 For the six months ended November 30, 2009 Net earnings from operations $ (88,624) $ (139,935) Weighted-average common shares 50,265,000 50,265,000 Effect of dilutive securities: Warrants - - Options to purchase common stock - - Dilutive potential common shares Net earnings per share from operations: Basic $ * $ * Diluted $ * $ * * less than $(.01) per share Dilutive potential common shares are calculated in accordance with the treasury stock method, which assumes that proceeds from the exercise of all warrants and options are used to repurchase common stock at market value. The amount of shares remaining after the proceeds are exhausted represents the potentially dilutive effect of the securities. The increasing number of warrants used in the calculation is a result of the increasing market value of the Companys common stock. 15 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the six months ended November 30, 2010 and 2009 NOTE 12  STOCK  BASED COMPENSATION 2009 Stock Option Plan Our board of directors adopted and approved our 2009 Stock option Plan (Plan) on December 14, 2009, which provides for the granting and issuance of up to 10 million shares of our common stock. As of the year ended May 31, 2010 we had granted 3,150,000 options, as was previously disclosed. On August 20, 2010, we granted 200,000 stock options to our Chief financial officer at an exercise price of $0.65 per share. The options will expire ten years from the grant date, and will vest in equal one third parts on the anniversary of the option grant date. On October 19, 2010, we granted 1,200,000 stock options to several consultants at an exercise price of $0.75 per share. On November 17, 2010, we granted 25,000 stock options to a consultant at an exercise price of $1.01 per share. On November 20, 2010, we granted 1,000,000 stock options to a consultant at an exercise price of $1.01 per share. All of these options will expire ten years from the grant date, and will vest in equal one third parts on the anniversary of the option grant date. After these grants there will be 4,425,000 available for future grant. Our board of directors administers our Plan, however, they may delegate this authority to a committee formed to perform the administration function of the Plan. The board of directors or a committee of the board has the authority to construe and interpret provisions of the Plan as well as to determine the terms of an award. Our board of directors may amend or modify Plan at any time. However, no amendment or modification shall adversely affect the rights and obligations with respect to outstanding awards unless the holder consents to that amendment or modification. The Plan permits us to grant Non-Statutory stock options to our employees, directors and consultants. The options issued under this Plan are intended to be Non-Statutory Stock Options exempt from Code Section 409A. The duration of a stock option granted under our Plan cannot exceed ten years. The exercise price of an incentive stock option cannot be less than 100% of the fair market value of the common stock on the date of grant. The Plan administrator determines the term of stock options granted under our Plan, up to a maximum of ten years, except in the case of certain events, as described below. Unless the terms of an optionee's stock option agreement provide otherwise, if an optionee's relationship with us ceases for any reason other than disability or death, the optionee may exercise any vested options for a period of ninety days following the cessation of service. If an optionee's service relationship with us ceases due to disability or death the optionee or a beneficiary may exercise any vested options for a period of 12 months in the event of disability or death. Unless the Plan administrator provides otherwise, options generally are not transferable except by will, the laws of descent and distribution, or pursuant to a domestic relations order. An optionee may designate a beneficiary, however, who may exercise the option following the optionee's death. 16 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the six months ended November 30, 2010 and 2009 NOTE 12  STOCK  BASED COMPENSATION - continued The value of employee and non-employee stock warrants granted during the period ended November 30, 2010 was estimated using the Black-Scholes model with the following assumptions: August 20, 2010 October 19, 2010 November 17, 2010 November 20, 2010 Expected volatility (based on historical volatility) 194.09% 194.09% 194.09% 194.09% Expected dividends Expected term in years 10 10 10 10 Risk-free rate 0.95% 0.95% 0.95% 0.95% The expected volatility assumption was based upon historical stock price volatility measured on a daily basis. The risk-free interest rate assumption is based upon U.S. Treasury bond interest rates appropriate for the term of the Companys employee stock options. The dividend yield assumption is based on our history and expectation of dividend payments. A summary of the options granted to employees and non-employees under the plan and changes during the period ended November 30, 2010 is presented below: Number of Options Weighted Average Exercise Price Aggregate Intrinsic Value Balance at June 1, 2010 $ $ Granted Exercised - - Forfeited or Expired Balance at November 30, 2010 $ Exercisable at November 30, 2010 $ Weighted average fair value of options granted during the year $ 17 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the six months ended November 30, 2010 and 2009 NOTE 12  STOCK  BASED COMPENSATION - continued The following table summarizes information about employee stock options under the 2009 Plan outstanding at November 30, 2010: Range of Exercise Price Number Outstanding at November 30, 2010 Weighted Average Remaining Contractual Life Weighted Average Exercise Price Intrinsic Value Number Exercisable at November 30, 2010 Weighted Average Exercise Price Aggregate Intrinsic Value $ 10.00 Years $ 10.00 Years $ $ -0- $ $ -0- $ 10.00 Years $ $ -0- $ $ -0- $ 10.00 Years $ $ -0- $ $ -0- $ 10.00 Years $ $ -0- $ $ -0- 10.00 Years $ On August 20, 2010, the board of directors granted to our chief financial officer 200,000 stock options with an exercise price of $0.65 per share. The options will expire ten years from the grant date, and the options will vest in equal one third parts on the anniversary of the option grant date. On October 19, 2010, we granted 1,200,000 stock options to several consultants at an exercise price of $0.75 per share. On November 17, 2010, we granted 25,000 stock options to a consultant at an exercise price of $1.01 per share. On November 20, 2010, we granted 1,000,000 stock options to a consultant at an exercise price of $1.01 per share. All of these options will expire ten years from the grant date, and will vest in equal one third parts on the anniversary of the option grant date. The total value of employee and non-employee stock options granted during the period ended November 30, 2010, was $2,061,628. During period ended November 30, 2010 the Company recorded $398,728 in stock-based compensation expense relating to stock option grants. At November 30, 2010 there was $3,363,043 of total unrecognized compensation cost related to stock options granted under the plan. That cost is expected to be recognized pro rata through November 20, 2013. NOTE 13  RECENT ACCOUNTING PRONOUNCEMENTS We have examined all recent accounting pronouncements and believe that none of them will have a material impact on the financial statements of the Company. 18 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the six months ended November 30, 2010 and 2009 NOTE 14 SUBSEQUENT EVENTS In accordance with Accounting Standards Codification (ASC) topic 855-10 Subsequent Events , the Company has evaluated subsequent events through the date which the financial statements were available to be issued. The Company has determined that there were no such events that warrant disclosure or recognition in the financial statements except as follows. · On January 19, 2011, the Companys amended the Stock Purchase Agreement with Kennametal to complete the purchase of Powdermet shares from Kennametal on or before January 31, 2011 for $1,150,000. · On December 10, 2010, the Company issued 90,000 shares to an entity to extinguish debt of $67,500 at $0.75 a share. · On December 10, 2010, the Company issued 150,000 shares to an individual for services rendered valued at $0.75 a share. · On December 8, 2010, the Company amended the Investment Agreement with MesoCoat to extend the time frame in which it holds the exclusive option to acquire a fully diluted 51% interest in MesoCoat until the later of January 31, 2011 or five business days subsequent to the completion of MesoCoats May 31, 2010 audit. 19 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Item 2 . MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Managements Discussion and Analysis of Financial Condition and Results of Operations and other parts of this current report contain forward-looking statements that involve risks and uncertainties. Forward-looking statements can also be identified by words such as anticipates, expects, believes, plans, predicts, and similar terms. Forward-looking statements are not guarantees of future performance and our actual results may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such differences include but are not limited to those discussed in the subsection entitled Forward-Looking Statements and Factors That May Affect Future Results and Financial Condition below. The following discussion should be read in conjunction with our financial statements and notes thereto included in this current report. Our fiscal year end is May 31. Overview The Company intends to become a leader in the multi-billion dollar advanced coatings and metal formulations markets by assembling controlling interests in a small number of next generation technology firms. We expect to achieve this goal by investing in R&D firms and technology start-ups that have the potential to substantially impact the surface engineering and energy management needs of Fortune 1000 companies and government entities. The Company is actively involved in supporting the R&D, market development, and commercialization efforts of those entities in which it has invested. We hold a 34% non-controlling interest in MesoCoat, Inc. ( MesoCoat ), which is an Ohio-based materials-science company. On December 11, 2009, the Company executed an Investment Agreement, dated December 9, 2009, with MesoCoat and Powdermet, Inc. ( Powdermet ) pursuant to which agreement the Company purchased 79,334 newly issued MesoCoat shares, equal to a fully diluted 34% equity interest in MesoCoat for a $1,400,030 investment in MesoCoat. Powdermet - MesoCoats sole shareholder prior to the transaction with the Company - was owned 52% by Andrew Sherman (the CEO and a director of both MesoCoat and Powdermet who became a director of the Company on August 20, 2010), 41% by Kennametal, Inc. ( Kennametal ) (an unrelated company) and 7% by other unrelated parties. On closing of the Investment Agreement the Company appointed two persons to MesoCoats five-person board of directors and earned a series of options to increase its equity interest in MesoCoat, as follows: The initial option entitled the Company to subscribe for an additional 17% equity interest in MesoCoat in exchange for $2,800,000. Exercise of the Initial Option would increase the Companys holdings to a fully diluted 51% of MesoCoat and entitle the Companys management to appoint a third member  an independent director  to MesoCoats five-person board of directors. Further, the exercise of the Initial Option would cause an agreement among the shareholders, executed concurrently with the Investment Agreement, to become effective. The shareholders agreement governs the actions of MesoCoat shareholders in certain aspects of corporate action and creates an obligation for existing shareholders and any new shareholders to be bound in a like manner. The second option which entitles the Company to subscribe for an additional 24% equity interest in MesoCoat in exchange for $16,000,000 within 12 months of the exercise of the Initial Option or July 12, 2012. Exercise of the second option would increase the Companys holdings to a fully diluted 75% of MesoCoat and entitle the Companys management to appoint a fourth member to MesoCoats five-person board of directors. The third option which entitles minority shareholders of MesoCoat, for a period of 12 months after the exercise of the second option, to cause the Company to pay an aggregate amount of $14,600,000, payable in shares of the Companys common stock or a combination of cash and stock as provided in the Investment Agreement, in exchange for all remaining shares of MesoCoat, on a fully diluted basis, not then held by the Company. 20 The Company entered into a Stock Purchase Agreement on June 28, 2010, as amended on September 7, 2010, with Kennametal to purchase from Kennametal five hundred and ninety six thousand eight hundred and thirteen ( 596,813) shares being a forty one percent (41%) interest in Powdermet in exchange for one million five hundred thousand dollars ($1,500,000). The terms and conditions of the Stock Purchase Agreement required the Company to pay an initial payment of five hundred thousand dollars ($500,000) to Kennametal on September 7, 2010, and the remainder on or before September 30, 2010. The Stock Purchase Agreement contains additional terms related to monthly liquidated damages in the amount of fifty thousand ($50,000) per month, starting October 1, 2010. The transaction required that we close no later than December 31, 2010. We made the initial payment of $500,000 on September 7, 2010 but did not made a payment on the balance as agreed; accordingly we recorded liquidating damages of $50,000 per month beginning October 1, 2010, for a total of $100,000 as of the period ended November 30, 2010. The terms and conditions of the Investment Agreement with Powdermet to acquire an equity interest in MesoCoat and the terms and conditions of the Stock Purchase Agreement with Kennametal to acquire an equity interest in Powdermet (and thereby an indirect interest in MesoCoat) were negotiated on an arms-length basis by unrelated parties without the benefit of a third party appraisal of the current or future value of either investment. Rather our valuation of both investments was based on our analysis of what its products and technologies could do, what solutions it had for specific markets, what market share could be captured, how MesoCoat intended to commercialize its products and how realistic were MesoCoats financial projections. We completed a detailed analysis of these questions and prepared a document that specifically considered the facts and supported our conclusions. Our reliance on options to increase our investment in MesoCoat is consistent with our valuation model going forward which dictates that options will only be exercised at the price agreed if developmental milestones in respect to value as determined by us are achieved within the parameters of our agreement. Business MesoCoat is an Ohio-based materials-science company intent on becoming a technology leader in metal protection and repair based on its metal coating and metal cladding technologies designed to address specific industry needs related to conventional oil and gas, oil sands, mining, aerospace, defense, infrastructure, and shipbuilding. The company was originally formed as a wholly owned subsidiary of Powdermet, known as Powdermet Coating Technologies, Inc., to focus on the further development and commercialization of Powdermets nanocomposite coatings technologies. The company was renamed as MesoCoat in March of 2008. Thereafter, in July of 2008, the coatings and cladding assets of Powdermet were conveyed to MesoCoat through an asset transfer, an IP license, and a technology transfer and manufacturing support agreement. 21 MesoCoat has exclusively licensed and developed a proprietary metal cladding application process as well as advanced nano-composite coating materials that combinecorrosion and wear resistant alloys, and nano-engineered cermet materials with a proprietary high-speed application system. The result is protective cladding applications that can be offered on a competitive basis with existing market solutions. The coating materials unite high strength, hardness, fracture toughness, and a low coefficient of friction into one product structure. MesoCoats products are currently undergoing extensive testing by the U.S. Air Force, U.S. Navy and Marine Corp, oil field service companies, and original equipment manufacturers (OEMs). MesoCoat products nearing commercialization are CermaClad TM for cladding application and PComP TM for ceramic-metallic composite powder thermal spray application. Powdermet was formed in 1996 and has since developed a product platform of advanced materials solutions derived from nano-engineered particle agglomerate technology and derived hierarchically structured materials. These advanced materials include energy absorbing ultra-lightweight syntactic- and nano-composite metals in addition to the PComP nanocomposite cermets exclusively licensed to MesoCoat. The business has historically financed itself through corporate engineering consulting fees, government contracts and grants (over 90), and recently through partnerships with prime contractors and systems integrators. Powdermet now expects to transition from an engineered nano-powder R&D lab and toll powder manufacturer into a commercial sector company. While MesoCoats product focus is on developing advanced cermets to address corrosion and wear coating needs, Powdermets product differentiation is based on its ability to build advanced nano-structured metal formulations to address energy efficiency, reduction in hazardous materials, and life cycle cost reduction. Powdermets technologies are particularly useful in crash and ballistic energy management markets since they offer weight reduction and the ability to dissipate substantially more impact energy than the aluminum alloys and foamed metals currently available. Powdermet has four materials solution families under development. Plan of Operation For the coming year the Company aims to: · Assist MesoCoat in positioning itself to succeed in commercialization efforts focused on its CermaClad and PComP products by: o Establishing overseas subsidiaries and plants while supporting their management teams. o Gaining market entry by creating awareness and establishing relationships with key investors. · Increase investment in MesoCoat. · Target existing coating companies to qualify and use our powders produced by MesoCoat and Powdermet. · Support MesoCoat in achieving the following objectives: o Becoming American Petroleum Institute (API) compliant for CermaClad corrosion and wear resistant alloys products through a joint development agreement with Petrobras and ongoing development work. o Gaining another joint venture agreement with one or two other major oil corporations by fourth quarter 2011. o Building its first operating plant in Euclid, Ohio and begin producing work samples for certification and approval by potential clients by first quarter 2012, with work to be split 60%/40% between samples and commercial sales. o Continuing a plan of constructing CermaClad and PComP operating plants in strategic market locations (Houston, Alberta, Brazil and the Far East). 22 o Continuing the formation of strategic partnerships and a pipeline of potential clients for the CermaClad and PComP product lines. Growth Strategy The Company intends to help MesoCoat grow rapidly over the next five years through the use of project and investor financing. The Company has two growth strategies: i) a conservative or organic strategy which requires a further $16,000,000 and ii) a moderate strategy which requires early market acceptance and $45,000,000 to $50,000,000 (dependent on the level of cash flow achieved and the level of project debt financing secured). On realizing sufficient financing, MesoCoat plans to open between six and fifteen operating plants worldwide within five years. Given the wide range of the scenario assumptions, the growth strategy depends largely upon the successful execution of the marketing plans for both CermaClad and PComP. Given our strategy of targeting strategic global regions with multiple potential clients, it is feasible for us to meet our expectations. However, the Company will carefully monitor the risks associated with achieving the goals in each scenario to ensure MesoCoat can meet client expectations while remaining financially solvent. Plant locations for MesoCoat depend upon first securing client purchase orders sufficient to finance the construction of the plants. Another key component of plant location lies within strategic global positioning. We prefer to finance and build plants in locations with multiple organizations that can become potential clients for our products, hence the focus on locations in Houston, Alberta, Brazil and the Far East. However, we are aware of the inherent political and currency risks that may exist due to working in offshore markets and intend to appropriately address such risks as we move forward with our construction plans. Operational Logistics CermaClad, PComP SComP, MComP and ENComP are platform technologies with extensive product potential in multiple large market verticals. The Company and related operations will play a major role in six distinct product segments of the value chain: raw materials/consumables, application equipment, coating (cladding) services, casting, fabrication, and maintenance & repair of existing assets. By playing a major role in these six segments of the value chain, the Company and its partners may prove to be an influential player in defining market prices and trends in the structural composites, steel plate, sheet, bar, and tubular products industries. Our vision is to form partnerships, and set up captive or regional facilities with the power players in the target industry. Most of these large manufacturers have project management and installation capabilities besides fabrication, and thus partnerships with these companies would help us build one-stop-shops for customers, where the customers define the specifications/requirements and we, and our value chain partners would take care of the steel fabrication, coating/cladding operations, casting, assembly integration, and inspection activities. We intend to partner with a major suppliers or end users within geographic regions. Depending on the amount of financing available, we are considering three approaches to this market: · High Capital Intensity: The Company will self-finance and act as owner-operator. · Medium Capital Intensity: The Company will enter into joint venture partnerships, with the Company being the operator at 51% ownership and the partner at 49% ownership. · Low Capital Intensity: The Company will joint venture with supply chain partners which will act as operators and financiers with 51% ownership and the Company will act as technology supplier at 49% ownership. Within these arrangements we do not intend to be a licensor but rather participate in the operations and service end of the businesses. 23 Future Funding The Company will require additional funding over the next twelve months to fulfill its business plan. Not all of the funding sought is currently available though the Company expects to realize additional funding for the prospective exercise of the initial option under the Investment Agreement. Should the Company be unable to secure additional financing from outside sources, the Company will most likely be unable to meet its milestones and may need to scale back operations. Any shortfall in minimum funding will adversely affect the Companys ability to expand or even continue operations. Results of Operations During the six month period ended November 30, 2010, the Company: · Focused our efforts on our interest on the continued development of MesoCoat and its products. · Strengthened our management team with industry experts. · Enlarged our board of directors. · Continued to identify prospective business opportunities for merger or acquisition. During the six month period ended November 30, 2010, the Company assisted MesoCoat with the following developments: · Redefining its marketing strategy. · Hiring new senior management. · I mproving its branding. · Beginning communication with several new potential joint commercialization partners. · Accelerating R&D schedules by negotiating favorable engineering contracts with third parties. Subsequent to the six month period ended November 30, 2010, the Company: · Amended the terms of our Investment Agreement to extend the time frame in which to acquire a 51% in MesoCoat. · Sought and concluded financings in December 2010 for $2,250,000 toward the acquisition of equity interests in MesoCoat and Powdermet. Subsequent to the six month period ended November 30, 2010, the Company assisted MesoCoat with the following developments: · Entering into a Cooperation Agreement with Petroleo Brasiliero S.A. ( Petrobras ) to develop and qualify the CermaClad process for the application of CRA (corrosion resistant alloys) to the internal and external surfaces of pipes using proprietary High Density InfraRed (HDIR) lamp technology; Petrobras is a leading integrated oil and gas company headquartered in Rio de Janiero, Brazil, and is the largest company in Latin America. · Entering into a collaborative effort with the University of Akron ( UA ) to develop and accelerate commercialization of advanced inorganic coatings directed at reducing the nations $300 billion corrosion problem; UAs Corrosion and Reliability Engineering program and MesoCoat will perform development, testing and risk reduction of advanced inorganic coatings; MesoCoat will provide development engineers and technicians to supervise and train students and new staff to apply CermaClad to various metal surfaces 24 Management has also spent significant time developing an extensive deal sourcing network, including top international university materials sciences laboratories, government sponsored labs, industry brokers, lawyers and materials sciences association executives, as well enlarging its advisory board with specific technology skills. Net Losses For the period from inception until November 30, 2010, the Company incurred net losses of $3,653,061. Net losses for the three month period ending November 30, 2010 were $989,816 as compared to $88,624 for the three month period ending November 30, 2009. Net losses for the six month period ended November 30, 2010 were $1,634,929 as compared to $139,935 for the six month period ended November 30, 2009. The increase in net losses over the comparative three month periods can be primarily attributed to increases in operating expenses to $703,053 from $84,504, the current periods realization of liquidated damages associated with our agreement to acquire Powdermet shares of $100,000, and the current periods realization of losses associated with the value of our MesoCoat investment of $180,016. The increase in net losses over the comparative six month periods can be primarily attributed to increases in operating expenses to $1,223,006 from $131,835, the current periods realization of liquidated damages associated with our agreement to acquire Powdermet shares to $100,000, and the current periods realization of losses associated with the value of our MesoCoat investment of $302,031. We expect to continue to operate at a loss through fiscal 2011. Revenues We have had no revenues since inception. Operating Expenses For the period from inception until November 30, 2010, the Company incurred operating expenses of $3,031,814. Operating expenses for the three month period ended November 30, 2010 were $703,053 as compared to $84,504 for the three month period ended November 30, 2009. Operating expenses for the six month period ended November 30, 2010 were $1,223,006 as compared to $131,835 for the six month period ended November 30, 2009. The increase in operating expenses over the comparative three month periods can be primarily attributed to increases in general and administrative expenses (specifically the increases in consulting expenses to $195,358 from $7,000 and increases in related party consulting expenses to $102,000 from $30,000) and the realization of stock option expenses of $299,704 from $0. The increase in operating expenses over the comparative six month periods can be primarily attributed to increases in general and administrative expenses (specifically increases in consulting expenses to $300,403 from $7,000 and increases in related party consulting expenses to $218,600 from $60,000) and the realization of stock option expenses of $398,728 from $0. Income Tax Expense (Benefit) The Company may have a prospective income tax benefit resulting from a net operating loss carry-forward and start up costs that will offset any future operating profit. 25 Impact of Inflation The Company believes that inflation has not had a material effect on operations for the period from June 27, 2006 (inception) to November 30, 2010. Capital Expenditures The Company has not spent any significant amounts on capital for the period from June 27, 2006 (inception) to November 30, 2010. Liquidity and Capital Resources The Company has been in the development stage since inception. As of November 30, 2010 the Company had a working capital deficit of $566,892, current assets of $50,478 consisting of cash, note receivable, and prepaid expenses, and total assets of $2,561,094 consisting of current assets, investments in minority interests (MesoCoat, Powdermet), computer equipment, and a website. As of November 30, 2010 the Company had current and total liabilities of $617,370, consisting of accounts payable and accruals, accounts payable to related parties, loans payable and accruals, and accrued liabilities. Stockholders equity in the Company was $1,943,724 as of November 30, 2010. For the period from inception until November 30, 2010, the Companys cash flow used in operating activities was $1,290,921. Cash flows used in operating activities for the six month period ending November 30, 2010, were $563,269 compared to $95,787 for the six month period ending November 30, 2009. Cash flow used in operating activities during the current six month period can be attributed to net losses accrued from operating expenses, stock option expenses, liquidated damages and losses realized on the Companys investment in MesoCoat. We expect to continue to use cash flow in operating activities until such time as the Company realizes a gain on its investments. For the period from inception until November 30, 2010, the Companys cash flow used in investing activities was $3,210,510. Cash flow used in investing activities for the six month period ending November 30, 2010, was $1,601,018 as compared to $0 for the six month period ending November 30, 2009. Cash flows used in the current period can be attributed to the payment of $1,100,000 to MesoCoat in anticipation of exercising the Companys option to acquire an additional 17% equity interest and its payment of $500,000 to Kennametal as a deposit against purchasing an equity interest in Powdermet. We expect to continue to use cash flow in investing activities as increase our payments to MesoCoat in order to acquire a controlling interest and conclude our purchase of Powdermet shares. For the period from inception until November 30, 2010, the Companys cash flow provided by financing activities was $4,511,477. Cash flow provided by financing activities for the six month period ending November 30, 2010 was $2,133,769 as compared to $100,155 for the six month period ending November 30, 2009. Cash flows provided by financing activities in the current period are attributable to proceeds from the sale of common stock and loans payable. We expect to continue to have cash flow provided by financing activities as the Company completes new rounds of financing as it seeks to build on its investment. 26 Our current assets are insufficient to meet our current obligations or to satisfy our cash needs over the next twelve months and as such the Company will require debt or equity financing. We do not have commitments or arrangements for this financing at November 30, 2010, though we are pursuing a number of prospective sources that include shareholder loans, the sale of equity, the procurement of long term debt or the settlement of additional debt for equity. We face certain financial obstacles to attracting new financing due to our historical and current record of net losses and working capital deficits. Therefore, despite our efforts we can provide no assurance that we will be able to obtain the financing required to meet our stated objectives or even to continue as a going concern. The Company does not expect to pay cash dividends in the foreseeable future. The Company has a defined stock option plan and contractual commitments with all of its officers and directors. The Company has no current plans for any significant purchase or sale of any plant or equipment. The Company has no current plans to make any changes in the number of employees other than through its subsidiary. Off Balance Sheet Arrangements As of November 30, 2010, the Company had no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures, or capital resources that is material to stockholders. Going Concern The report attached to the financial statements included in the Companys most recent Form 10-K filed with the Securities and Exchange Commission (the Commission) included the Companys auditors opinion as to the Companys ability to continue as a going concern as a result of net losses of $2,018,132, and a working capital deficit of $205,399 as of May 31, 2010, which have increased to $3,653,061 and $566,892, respectively, as of November 30, 2010. The Companys ability to continue as a going concern is subject to the ability of the Company to realize a profit and /or obtain funding from outside sources. Managements plan to address the Companys ability to continue as a going concern includes: (i) obtaining funding from the private placement of debt or equity; (ii) realizing a gain from its investment in MesoCoat; and (iii) obtaining loans and grants from financial or government institutions. Management believes that it will be able to obtain funding to allow the Company to remain a going concern through the methods discussed above, though there can be no assurances that such methods will prove successful. Forward Looking Statements and Factors That May Affect Future Results and Financial Condition Statements contained in the section titled Results of Operations and Description of Business , with the exception of historical facts, are forward looking statements. We are ineligible to rely on the safe-harbor provision of the Private Litigation Reform Act of 1995 for forward looking statements made in this current report. Forward looking statements reflect our current expectations and beliefs regarding our future results of operations, performance, and achievements. These statements are subject to risks and uncertainties and are based upon assumptions and beliefs that may or may not materialize. These statements include, but are not limited to, statements concerning: 27 · our anticipated financial performance · uncertainties related to the research and development of our subsidiarys technology; · our ability to generate revenues through sales to fund operations · our ability to raise additional capital to fund cash requirements for operations · the volatility of the stock market · general economic conditions We wish to caution readers that our operating results are subject to various risks and uncertainties that could cause our actual results to differ materially from those discussed or anticipated including the factors set forth in the section entitled Risk Factors included elsewhere in this report. We also wish to advise readers not to place any undue reliance on the forward looking statements contained in this report, which reflect our beliefs and expectations only as of the date of this report. We assume no obligation to update or revise these forward looking statements to reflect new events or circumstances or any changes in our beliefs or expectations, other that is required by law. Critical Accounting Policies The notes to the audited consolidated financial statements for the Company for the years ended May 31, 2010 and 2009, included in the Companys most recent Form 10-K/A filed with the Commission, discussed those accounting policies that are considered to be significant in determining the results of operations and financial position. Our management believes that their accounting principles conform to accounting principles generally accepted in the United States of America. The preparation of financial statements requires management to make significant estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. By their nature, these judgments are subject to an inherent degree of uncertainty. On an on-going basis, we evaluate our estimates, including those related to bad debts, inventories, intangible assets, warranty obligations, product liability, revenue, and income taxes. We base our estimates on historical experience and other facts and circumstances that are believed to be reasonable, and the results form the basis for making judgments about the carrying value of assets and liabilities. The actual results may differ from these estimates under different assumptions or conditions. Stock-Based Compensation We have adopted Accounting Standards Codification Topic (ASC) 718, formerly SFAS No. 123 (revised 2004) (SFAS No. 123R), Share-Based-Payment, which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprises equity instruments or that may be settled by the issuance of such equity instruments. We have adopted Accounting Standards Codification Topic (ASC) 718, formerly SFAS No. 123 (revised 2004) (SFAS No. 123R), Share-Based Payment, which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprises equity instruments or that may be settled by the issuance of such equity instruments. We account for equity instruments issued in exchange for the receipt of goods or services from other than employees in accordance with ASC 505. Costs are measured at the estimated fair market value of the consideration received or the estimated fair value of the equity instruments issued, whichever is more reliably measurable. The value of equity instruments issued for consideration other than employee services is determined on the earliest of a performance commitment or completion of performance by the provider of goods or services. Recent Accounting Pronouncements We have examined all recent accounting pronouncements and believe that none of them will have a material impact on the financial statements of the Company. 28 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures In connection with the preparation of this report, an evaluation was carried out by the Companys management, with the participation of the chief executive officer and the chief financial officer, of the effectiveness of the Companys disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (Exchange Act)). Disclosure controls and procedures are designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Commissions rules and forms, and that such information is accumulated and communicated to management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding required disclosures. Based on that evaluation, the Companys management concluded, as of the end of the period covered by this report, that the Companys disclosure controls and procedures were ineffective in recording, processing, summarizing, and reporting information required to be disclosed, within the time periods specified in the Commissions rules and forms, and such information was not accumulated and communicated to management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding required disclosures. Changes in Internal Control over Financial Reporting There have been no changes in internal control over financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) during the period ended November 30, 2010 that materially affected, or are reasonably likely to materially affect, the Companys internal control over financial reporting. PART II  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 1A. RISK FACTORS The Companys operations and securities are subject to a number of risks. Below we have identified and discussed the material risks that we are likely to face. Should any of the following risks occur, they will adversely affect our business, financial condition, and/or results of operations as well as the future trading price and/or the value of our securities. We have a history of significant operating losses and such losses may continue in the future. The Company incurred net losses of $3,653,061 for the period from June 27, 2006 (inception) to November 30, 2010. Since we have been without significant revenue since inception and currently have no revenue producing operations outside of that produced by our subsidiary, historical losses may continue into the future. 29 The Companys success is dependent on its ability to assist MesoCoat and Powdermet to commercialize their proprietary technologies to the point of generating sufficient revenues to sustain and expand operations. Our future operation is dependent on our ability to assist MesoCoat and Powdermet in the commercial application of their proprietary technologies to produce sufficient revenue to sustain and expand operations. The same successful efforts will be required for any additional Company investments. The success of these endeavors will require that sufficient funding be available to the Company to assist the development of investments. Currently, the Companys financial resources are limited, which limitation may slow the pace at which proprietary technologies can be commercialized and deter the prospect of additional investments. Should we be unable to improve our financial condition through debt or equity offerings, our ability to successfully advance our business plan will be severely limited. We face significant commercialization risks related to technological businesses. The industries in which MesoCoat and Powdermet operate and plan to operate are characterized by the continual search for higher performance and lower cost. Our growth and future financial performance will depend on the ability of MesoCoat and Powdermet to develop and market products that keep pace with technological developments and evolving industry requirements. Further, the research and development involved in commercializing products requires significant investment and innovation to keep pace with technological developments. Should we be unable to keep pace with outside technological developments, respond adequately to technological developments, or experience significant delays in product development, our products might become obsolete. Should these risks overcome our ability to keep pace there is a significant likelihood that our business will be severely limited. The coatings industry is likely to undergo technological change so our products and processes could become obsolete at any time. Evolving technology, updated industry standards, and frequent new product and process introductions are likely to characterize the coatings industry going forward so our products or processes could become obsolete at any time. Competitors could develop products or processes similar to or better than our own, finish development of new technologies in advance of our research and development, or be more successful at marketing new products or processes, any of which factors may hurt our prospects for success. The Company competes with larger and better financed corporations. Competition within the industrial coatings industry and other high technology industries is intense. While the Companys products are distinguished by next-generation innovations that are more sophisticated and cost effective than many competitive products currently in the market place, a number of entities and new competitors may enter the market in the future. Some of our existing and potential competitors have longer operating histories, greater name recognition, larger customer bases and significantly greater financial, technical and marketing resources than we do, including well known multi-national corporations. Accordingly, our products could become obsolete at any time. Competitors could develop products similar to or better than our own, finish development of new technologies in advance of the Companys research and development, or be more successful at marketing new products, any of which factors may hurt our prospects for success 30 Market acceptance of our products and processes produced by MesoCoat and Powdermet is critical to our growth. We expect to generate revenue from the development and sale of our products and processes produced by MesoCoat and Powdermet. Market acceptance of our products is therefore critical to our growth. If our customers do not accept or purchase our products or processes produced by MesoCoat and Powdermet, then our revenue, cash flow and operating results will be negatively impacted. General economic conditions will affect our operations. Changes in the general domestic and international climate may adversely affect the Companys and MesoCoats financial performance. Factors that may contribute to a change in the general economic climate include industrial disputes, interest rates, inflation, international currency fluctuations and political and social reform. Further, the delayed revival of the global economy is not conducive to rapid growth, particularly of technology companies with newly commercialized products. We may not be able to effectively manage our growth. We expect considerable future growth in our business. However, to achieve this growth in an efficient and timely manner, we will have to maintain strict controls over our internal management, technical, accounting, marketing, and research and development departments. We believe that we have retained sufficient quality personnel to manage our anticipated future growth and have adequate reporting and control systems in place. Should we be unable to successfully manage our anticipated future growth by adherence to these strictures, costs may increase, growth could be impaired and our ability to keep pace with technological advances may be impaired which failures could result in a loss of future customers. MesoCoat and Powdermet rely upon patents and other intellectual property. MesoCoat and Powdermet rely on a combination of patent applications, trade secrets, trademarks, copyrights and licenses, together with non-disclosure and confidentiality agreements, to establish and protect proprietary rights to technologies they develop. Should either of MesoCoat or Powdermet be unable to adequately protect their intellectual property rights or become subject to a claim of infringement, their businesses and that of the Company may be materially adversely affected. MesoCoat and Powdermet expect to prepare patent applications in accordance with their respective worldwide intellectual property strategies on acquiring new technologies. However, neither they nor the Company can be certain that any patents will be issued with respect to future patents pending or future patent applications. Further, neither they nor the Company know whether any future patents will be upheld as valid, proven enforceable against alleged infringers or be effective in preventing the development of competitive patents. The Company believes that MesoCoat and Powdermet have each implemented a sophisticated internal intellectual property management system to promote effective identification and protection of their products and know-how in connection with the technologies they have developed and may develop in the future 31 We may not be able to effectively manage our growth. We expect considerable future growth in our business. Such growth will come from the addition of new plants, the increase in global personnel, and the commercialization of new products. Additionally, our products should have an impact on the cladding industry; as companies learn that they can receive materials with a short lead time at a higher quality and lower price, market demand should grow, expanding the overall market itself. To achieve growth in an efficient and timely manner, we will have to maintain strict controls over our internal management, technical, accounting, marketing, and research and development departments. We believe that we have retained sufficient quality personnel to manage our anticipated future growth and have though we are still striving to improve financial accounting oversight to ensure that adequate reporting and control systems in place. Should we be unable to successfully manage our anticipated future growth by adherence to these strictures, costs may increase, growth could be impaired and our ability to keep pace with technological advances may be impaired which failures could result in a loss of future customers. Environmental laws and other governmental legislation may affect our business. Should the technologies which each of MesoCoat and Powdermet have under development not comply with applicable environmental laws the Companys business and financial results could be seriously harmed. Furthermore, changes in legislation and governmental policy could also negatively impact us. Although we are currently unaware of any introduced or proposed bills, or policy, that might cause us to make specific changes to our operations, no assurance can be given that if new legislation is passed we will be able to make the changes to comport our technologies with future regulatory requirements. The Company and those subsidiaries in which it holds or will hold an interest may face liability claims on future products. Although MesoCoat and Powdermet intend to implement exhaustive testing programs to identify potential material defects in technology we develop, any undetected defects could harm their reputations and that of the Company, diminish their customer base, shrink revenues and expose them and us to product liability claims. Any imposition of liability that is not covered by insurance or is in excess of insurance coverage could have a material adverse effect on our business, results of operations and financial condition. The market for our stock is limited and our stock price may be volatile. The market for our common stock has been limited due to low trading volume and the small number of brokerage firms acting as market makers. Due to the limitations of our market and the volatility in the market price of our stock, investors may face difficulties in selling shares at attractive prices when they want to sell. The average daily trading volume for our stock has varied significantly from week to week and from month to month, and the trading volume often varies widely from day to day. We incur significant expenses as a result of the Sarbanes-Oxley Act of 2002, which expenses may continue to negatively impact our financial performance. We incur significant legal, accounting and other expenses as a result of the Sarbanes-Oxley Act of 2002, as well as related rules implemented by the Commission, which control the corporate governance practices of public companies. Compliance with these laws, rules and regulations, including compliance with Section 404 of the Sarbanes-Oxley Act of 2002, has substantially increased our expenses, including legal and accounting costs, and made some activities more time-consuming and costly. 32 Our internal controls over financial reporting are not considered effective, which could result in a loss of investor confidence in our financial reports and in turn have an adverse effect on our stock price. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 we are required to furnish a report by our management on our internal controls over financial reporting. Such report must contain, among other matters, an assessment of the effectiveness of our internal controls over financial reporting as of the end of the year, including a statement as to whether or not our internal controls over financial reporting are effective. This assessment must include disclosure of any material weaknesses in our internal controls over financial reporting identified by management. Since we are unable to assert that our internal controls are effective, our shareholders could lose confidence in the accuracy and completeness of our financial reports, which in turn could cause our stock price to decline. The Companys common stock is currently deemed to be penny stock, which makes it more difficult for investors to sell their shares. The Companys common stock is and will be subject to the penny stock rules adopted under section 15(g) of the Exchange Act. The penny stock rules apply to companies whose common stock is not listed on the NASDAQ Stock Market or other national securities exchange and trades at less than $5.00 per share or that have tangible net worth of less than $5,000,000 ($2,000,000 if the company has been operating for three or more years). These rules require, among other things, that brokers who trade penny stock to persons other than established customers complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade penny stocks because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. If the Company remains subject to the penny stock rules for any significant period, it could have an adverse effect on the market, if any, for the Companys securities. If the Companys securities are subject to the penny stock rules, investors will find it more difficult to dispose of the Companys securities. The elimination of monetary liability against the Companys directors, officers and employees under Nevada law and the existence of indemnification rights to the Companys directors, officers and employees may result in substantial expenditures by the Company and may discourage lawsuits against the Companys directors, officers and employees. The Companys certificate of incorporation contains a specific provision that eliminates the liability of directors for monetary damages to the Company and the Companys stockholders; further, the Company is prepared to give such indemnification to its directors and officers to the extent provided by Nevada law. The Company may also have contractual indemnification obligations under its employment agreements with its executive officers. The foregoing indemnification obligations could result in the Company incurring substantial expenditures to cover the cost of settlement or damage awards against directors and officers, which the Company may be unable to recoup. These provisions and resultant costs may also discourage the Company from bringing a lawsuit against directors and officers for breaches of their fiduciary duties and may similarly discourage the filing of derivative litigation by the Companys stockholders against the Companys directors and officers even though such actions, if successful, might otherwise benefit the Company and its stockholders. 33 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS On November 18, 2010, the Company granted options to purchase 25,000 shares of the Companys common stock to Sofia Bitela, that vest in equal parts over three years commencing on October 18, 2011, at an exercise price of $1.01 per share for a period of ten years from the date of grant, relying on an exemption provided by Section 4(2) of the Securities Act. The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the grant was an isolated private transaction that did not involve a public offering; (2) there was only one grantee; (3) the grantee committed to hold her options; (4) there have been no subsequent or contemporaneous public offerings of the options; (5) the options were not broken down into smaller denominations; and (6) the discussions that lead to the grant of the options took place directly between the grantee and the Company. On November 16, 2010, the Company authorized the issuance of 60,000 shares of common stock valued at $1.01or an aggregate of $60,600 to Uptick Capital, LLC, pursuant to a consulting agreement relying on an exemption provided by Section 4(2) of the Securities Act. The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the issuance was an isolated private transactions that did not involve a public offering; (2) there was only one offeree; (3) the offeree committed to hold its stock; (4) there have been no subsequent or contemporaneous public offerings of the stock; (5) the stock was not broken down into smaller denominations; and (6) the discussions that lead to the issuance of the stock took place directly between the offeree and the Company. On October 18, 2010, the Company granted options to purchase an aggregate of 1,200,000 shares of the Companys common stock, that vest in equal parts over three years commencing on October 18, 2011, at an exercise price of $0.65 per share for a period of ten years from the date of grant, relying on an exemption provided by Section 4(2) of the Securities Act, to the following: Grantee Options Elisheva Levin Reginald Allen Ruairidh Campbell Mario Medanic Edward Phelan James Chew Prosper Financial The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the grants were isolated private transactions that did not involve a public offering; (2) there was only seven grantees; (3) the grantees committed to hold their options; (4) there have been no subsequent or contemporaneous public offerings of the options; (5) the options were not broken down into smaller denominations; and (6) the discussions that lead to the option grants took place directly between the grantees and the Company. ITEM 3. DEFAULTS ON SENIOR SECURITIES None. 34 ITEM 4. (REMOVED AND RESERVED) Removed and reserved. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS Exhibits required to be attached by Item 601 of Regulation S-K are listed in the Index to Exhibits on page 37 of this Form 10‑Q/A, and are incorporated herein by this reference. 35 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Abakan Inc. Date /s/ Robert H. Miller By: Robert H. Miller Its: President, Chief Executive Officer and Director September 23, 2011 /s/ Mark W. Sullivan By: Mark W. Sullivan Its: Chief Financial Officer and Principal Accounting Officer September 23, 2011 36 INDEX TO EXHIBITS Exhibit No. Exhibit Description 3.1* Certificate of Incorporation of the Company and Certificate of Amendment, incorporated hereto by reference to the Form SB-2, filed with the Commission on June 19, 2007. 3.2* Bylaws of the Company, incorporated hereto by reference to the Form SB-2, filed with the Commission on June 19, 2007. 10.1* Lease Agreement between Powdermet and Sherman Properties, LLC dated March 7, 2007, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011 . 10.2* Articles of Merger dated November 9, 2009, incorporated hereto by reference to the Form 8-K filed with the Commission on December 9, 2009. 10.3* Agreement and Plan of Merger dated November 9, 2009, incorporated hereto by reference to the Form 8-K filed with the Commission on December 9, 2009. 10.4* Consulting agreement dated December 1, 2009, between the Company and Mr. Greenbaum, incorporated hereto by reference to the Form 8-K filed with the Commission on May 28, 2010. 10.5* Employment agreement dated December 1, 2009, between MesoCoat and Andrew Sherman, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011 . 10.6* Consulting agreement date December 1, 2009 between the Company and Prosper Financial Inc., incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011 . 10.7* Consulting agreement dated December 8, 2009 between the Company and Robert Miller, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011 . 10.8* Investment Agreement dated December 9, 2009, between the Company, MesoCoat and Powdermet, incorporated hereto by reference to the Form 8-K filed with the Commission on December 17, 2009. 10.9* Agreement date March 17, 2010 between the Company and Sonnen Corporation, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011 . 10.10* Agreement dated April 30, 2010 between the Company and Mr. Buschor, incorporated hereto by reference to the Form 8-K filed with the Commission on May 11, 2010. 10.11* Commercial lease agreement date June 1, 2010, between Powdermet and MesoCoat, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011 . 10.12* Stock Purchase Agreement dated June 29, 2010 between the Company and Kennametal, incorporated hereto by reference to the Form 8-K filed with the Commission on September 15, 2010. 10.13* Employment agreement dated August 20, 2010, between the Company and Mr. Takkas, incorporated hereto by reference to the Form 8-K filed with the Commission on August 26, 2010. 10.14* Amendment No. 1 to Stock Purchase Agreement between the Company and Kennametal dated September 7, 2010, incorporated hereto by reference to the Form 8-K filed with the Commission on September 15, 2010. 10.15* Amendment to the Investment Agreement dated December 8, 2010, between the Company, MesoCoat and Powdermet, incorporated hereto by reference to the Form 10-Q filed with the Commission on January 19, 2011. 10.16* Amendment No. 2 to Stock Purchase Agreement between the Company and Kennametal dated January 19, 2011, incorporated hereto by reference to the Form 8-K/A filed with the Commission on September 26, 2011. 21* Subsidiaries of the Company, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011 . Certification of the Chief Executive Officer pursuant to Rule 13a-14 of the Exchange Act as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, attached hereto . Certification of the Chief Financial Officer pursuant to Rule 13a-14 of the Exchange Act as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, attached hereto . Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, attached hereto. Certification of the Chief Financial Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, attached hereto . * Incorporated by reference to previous filings of the Company. 37
